DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,868,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. providing, by the first transceiver, a timestamp information request to the second transceiver).
Claim 1 of Instant Application
Claim 1 of US 10,868,623
A method comprising: 
A method comprising: 
receiving, at a first transceiver, a request airframe from a second transceiver over a wireless link of a network, the request airframe including a first time indication indicating a first time TS1 that the request airframe was transmitted to the first transceiver, the first transceiver and the second transceiver including a first and second counters, respectively;
receiving, at a first transceiver, a request airframe from a second transceiver over a wireless link of a network, the request airframe including a first time indication indicating a first time TS1 that the request airframe was transmitted to the first transceiver, the first transceiver and the second transceiver including a first and second counters, respectively;
timestamping a second time indication indicating a second time TS2 that the request airframe was received;
timestamping a second time indication indicating a second time TS2 that the request airframe was received;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time TS3 that the respond airframe is to be transmitted to the second transceiver;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time TS3 that the respond airframe is to be transmitted to the second transceiver;
transmitting the respond airframe to the second transceiver;
transmitting the respond airframe to the second transceiver;

providing, by the first transceiver, a timestamp information request to the second transceiver;
receiving, from the second transceiver, a fourth time indication indicating a fourth time TS4;
receiving a timestamp information response, from the second transceiver, in response to the timestamp information request, the timestamp information response including a fourth time indication indicating a fourth time TS4;
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating, by the first transceiver, a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2; and
calculating, by the first transceiver, a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2; and
correcting, by the first transceiver, a phase of the first transceiver.
correcting, by the first transceiver, a phase of the first transceiver.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,411,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. providing, by the first intermediate node, a timestamp information request to the first transceiver).
Claim 1 of Instant Application
Claims 2 and 5 of US 10,411,986
A method comprising: 
The method of claim 1, wherein determining the first offset between the first intermediate node and the first transceiver comprises: 
receiving, at a first transceiver, a request airframe from a second transceiver over a wireless link of a network, the request airframe including a first time indication indicating a first time TS1 that the request airframe was transmitted to the first transceiver, the first transceiver and the second transceiver including a first and second counters, respectively;
receiving, at the first intermediate node, a request airframe from the first transceiver, the request airframe including a first timestamp indicating a first time T1 that the request airframe was transmitted from the first transceiver, the first transceiver and the first intermediate node including first and second counters, respectively; 
timestamping a second time indication indicating a second time TS2 that the request airframe was received;
timestamping, by the first intermediate node, a second time indication indicating a second time T2 that the request airframe was received;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time TS3 that the respond airframe is to be transmitted to the second transceiver;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time T3 that the respond airframe is to be transmitted to the first transceiver;
transmitting the respond airframe to the second transceiver;
transmitting the respond airframe to the first transceiver; 

providing, by the first intermediate node, a timestamp information request to the first transceiver;
receiving, from the second transceiver, a fourth time indication indicating a fourth time TS4;
receiving a timestamp information response, from the first transceiver, in response to the timestamp information request, the timestamp information response including a fourth time indication indicating a fourth time T4 when the respond packet was received by the first transceiver;
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating, by the first transceiver, a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2; and correcting, by the first transceiver, a phase of the first transceiver.
further comprising determining asymmetry (ASY) in a wireless link between the first transceiver and the first intermediate node, wherein calculating the first offset includes ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,855,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. providing, by the first intermediate node, a timestamp information request to the first transceiver).
Claim 1 of Instant Application
Claims 2 and 5 of US 10,855,569
A method comprising: 
The method of claim 1, wherein determining the first offset between the first intermediate node and the first transceiver comprises: 
receiving, at a first transceiver, a request airframe from a second transceiver over a wireless link of a network, the request airframe including a first time indication indicating a first time TS1 that the request airframe was transmitted to the first transceiver, the first transceiver and the second transceiver including a first and second counters, respectively;
receiving, at the first intermediate node, a request airframe from the first transceiver, the request airframe including a first timestamp indicating a first time T1 that the request airframe was transmitted from the first transceiver, the first transceiver and the first intermediate node including first and second counters, respectively;
timestamping a second time indication indicating a second time TS2 that the request airframe was received;
timestamping, by the first intermediate node, a second time indication indicating a second time T2 that the request airframe was received;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time TS3 that the respond airframe is to be transmitted to the second transceiver;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time T3 that the respond airframe is being transmitted to the first transceiver;
transmitting the respond airframe to the second transceiver;
transmitting the respond airframe to the first transceiver; 

providing, by the first intermediate node, a timestamp information request to the first transceiver;
receiving, from the second transceiver, a fourth time indication indicating a fourth time TS4;
receiving a timestamp information response, from the first transceiver, in response to the timestamp information request, the timestamp information response including a fourth time indication indicating a fourth time T4 when the respond packet was received by the first transceiver; and
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating, by the first intermediate node, the first offset using the first time, the second time, the third time, and the fourth time.
calculating, by the first transceiver, a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2; and correcting, by the first transceiver, a phase of the first transceiver.
determining asymmetry (ASY) in a wireless link between the first transceiver and the first intermediate node, wherein calculating the first offset includes ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/108,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. updating the information within the first field within the timing packet with the second offset between the second transceiver and the intermediate node that provided the timing packet to the second transceiver).
Claim 1 of Instant Application
Claims 1, 2 and 6 of 17/108,330
A method comprising: 
The method comprising: 

updating the information within the first field within the timing packet with the second offset between the second transceiver and the intermediate node that provided the timing packet to the second transceiver (claim 1)
receiving, at a first transceiver, a request airframe from a second transceiver over a wireless link of a network, the request airframe including a first time indication indicating a first time TS1 that the request airframe was transmitted to the first transceiver, the first transceiver and the second transceiver including a first and second counters, respectively;
determining by the first transceiver a first indication indicating a first time TS1 that a request airframe was transmitted from the first transceiver to the first intermediate node, the first transceiver and the first intermediate node including first and second counters, respectively;
timestamping a second time indication indicating a second time TS2 that the request airframe was received;
determining by the first intermediate node a second time indication indicating a second time TS2 that the request airframe was received by the first intermediate node;
generating a respond airframe and including within the respond airframe a third time indication indicating a third time TS3 that the respond airframe is to be transmitted to the second transceiver; transmitting the respond airframe to the second transceiver;
determining by the first intermediate node a third time indication indicating a third time TS3 that a respond airframe is being transmitted to the first transceiver;
receiving, from the second transceiver, a fourth time indication indicating a fourth time TS4;
determining by the first transceiver a fourth time indication indicating a fourth time TS4 when the respond airframe was received by the first transceiver; and
calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2;
calculating the first offset using the first time, the second time, the third time, and the fourth time.
calculating, by the first transceiver, a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2; and correcting, by the first transceiver, a phase of the first transceiver.
determining asymmetry (ASY) in a wireless link between the first transceiver and the first intermediate node, wherein calculating the first offset includes ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2.


Allowable Subject Matter
Claims 1-18 would be allowable if the terminal disclaimer (for 10,868,623, 10,411,986, 10,855,569 and 17/108,330) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2014/0029633 to Hamamatsu et al. (hereinafter “Hamamatsu”)) does not disclose, with respect to claim 1, the calculating a phase offset based on the counter offset, the calculating including determining asymmetry (ASY) in the wireless link and applying the following: phase offset = ((TS1 + TS4 - TS3 - TS2))/2 + Asy/2 as claimed. Rather, Hamamatsu teaches calculating, by the first transceiver, a counter offset using the first time, second time, third time, and fourth time as follows: counter offset = ((TS1 + TS4 - TS3 - TS2))/2 (see Expression 2 in [0124]). The same reasoning applies to claims 10, 17 and 18 mutatis mutandis. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/Primary Examiner, Art Unit 2414